                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 STEVEN GROHS,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                             Civil Action
      v.                                  No. 15-8024 (JBS)

 ADMINISTRATOR OF THE SPECIAL
 TREATMENT UNIT, et al.,                       OPINION

                  Respondents.


APPEARANCES:
Steven Grohs, Pro Se
594, Special Treatment Unit, South
Avenel, New Jersey 07001

Mark D. McNally, Deputy Attorney General
Office of the New Jersey Attorney General
New Jersey Department of Law & Public Safety
Division of Law, Health & Human Services Section
P.O. Box 112, 25 Market Street
Trenton, New Jersey 08625
     Attorney for Respondents

SIMANDLE, District Judge:

I.   INTRODUCTION

     Steven Grohs (“Grohs”) has submitted a petition

(“Petition”) for a writ of habeas corpus pursuant to 28 U.S.C. §

2254. (ECF 1.) Grohs completed his term of imprisonment for the

crime of attempted luring and enticing a child, and he has been

civilly committed since 2011 as a sexually violent predator. The

Administrator of the Special Treatment Unit and the Attorney
General of the State of New Jersey (collectively, “Respondents”)

oppose the Petition. (Answer, ECF 19.)

      In this Petition, Petitioner challenges his prior criminal

conviction, alleging ineffective assistance of counsel in

pleading guilty without understanding the risk of a subsequent

civil commitment. The principal issues to be determined are: (1)

whether Petitioner, challenging his 2009 criminal conviction,

for which imprisonment ended in 2011, satisfies the “in custody”

requirement of § 2254 by his present civil commitment; and (2)

whether, assuming the existence of § 2254 jurisdiction, the

state court’s rejection of Petitioner’s ineffective assistance

of counsel claim was contrary to, or an unreasonable application

of, the governing federal precedent in Strickland v. Washington,

466 U.S. 668 (1984), and its progeny.

      For the reasons stated herein, the Petition shall be denied

and no certificate of appealability shall issue.

II.   BACKGROUND

      In September 2008, Petitioner was indicted in Camden

County, New Jersey, on fifteen counts of luring a child,

criminal sexual contact, child welfare endangerment, and related

offenses arising from his contact with a 14-year-old boy when

Grohs was 42. (ECF 19-3.)

      On December 15, 2008, Petitioner entered a guilty plea to a

charge of Attempted Luring or Enticing a Child in violation of

                                 2
N.J. Stat. Ann. § 2C:13-6. (ECF 19-4.) Represented by counsel,

Petitioner executed a plea form, setting forth the conditions of

his guilty plea (id. at 1-4), as well as a supplemental plea

form concerning the civil commitment implications of his guilty

plea to sexual offense charges (“Supplemental Form”). (Id. at 5-

8.)

      The Supplemental Form’s “Civil Commitment” section

provided:

            Do you understand that if you are convicted
            of a sexually violent offense, such as
            aggravated sexual assault, sexual assault,
            aggravated criminal sexual contact,
            kidnapping under 2C:13-1(c)(2)(b), criminal
            sexual contact, felony murder if the
            underlying crime is sexual assault, an
            attempt to commit any of these offense, or
            any offense for which the court makes a
            specific finding on the record that, based
            on the circumstances of the case, the
            offense should be considered a sexually
            violent offense, you may upon completion of
            your term of incarceration, be civilly
            committed to another facility if the court
            finds, after a hearing, that you are in need
            of involuntary civil commitment?

(Id. at 8 (“Civil Commitment Provision”).) Petitioner circled

the answer “YES” directly next to this section. (Id.) He signed

and dated the bottom of this form. (Id.)

      On December 15, 2008, the Law Division of the Superior

Court of New Jersey (“Law Division”) held Petitioner’s plea

hearing. (ECF 19-5.) At the hearing’s commencement, an Assistant

Camden County prosecutor, Christine Shah, noted on the record

                                  3
that she and Petitioner had executed the final page of the plea

form and that he had circled the “Yes,” to the Civil Commitment

Provision. (Id. at 3.) The trial judge, the Honorable Lee A.

Solomon, J.S.C., now Justice of the New Jersey Supreme Court,

discussed the plea with Petitioner, affording him the

opportunity to ask questions of counsel and the court. (Id. at

4.) Petitioner’s responses to Judge Solomon’s questions on the

record demonstrated that: Petitioner spoke to his counsel,

Leslie Jackson, Esquire, before accepting the plea (id. at 5);

Petitioner had received the opportunity to ask her all of his

questions (id.); Ms. Jackson answered all of Petitioner’s

questions (id.); Petitioner had no further questions for Ms.

Jackson, Ms. Shah, or Judge Solomon (id.); and Petitioner was

satisfied with Ms. Jackson’s representation. (Id. at 6.)

     Judge Solomon established on the record that Petitioner

understood the significance of his guilty plea and that he

accepted the factual basis for his plea. (Id. at 6-7) (asking

Petitioner’s awareness of, inter alia, the fact he would give up

certain federal and state constitutional rights by virtue of his

guilty plea). Judge Solomon further questioned Petitioner as

follows:

           COURT: You're pleading guilty here today,
           are you doing so of your own free will?

           GROHS: Yes, Your Honor.


                                 4
          COURT: Nobody threatened you, coerced you or
          forced you in any way to plead guilty?

          GROHS: No, sir.

          COURT: And once again, you've had a chance
          to speak to Ms. Jackson?

          GROHS: Yes, sir.

          COURT: And you're satisfied with the way
          she's represented you in this matter?

          GROHS: Absolutely, Your Honor.

(Id. at 8.)

     In response to Judge Solomon’s questions, Petitioner also

expressly testified that he reviewed the plea form with Ms.

Jackson and that he understood all of its contents. (Id.)

     Judge Solomon then discussed the civil commitment

implications of Petitioner’s guilty plea. Specifically, Judge

Solomon noted that a petition for civil commitment could be

filed in the future, and both Petitioner and Ms. Jackson

acknowledged this fact. (Id. at 8-9.)

     On February 20, 2009, and pursuant to his guilty plea,

Petitioner was convicted of Attempted Luring or Enticing a

Child. He was sentenced to five years’ imprisonment, with 728

days of jail credit. (ECF 19-6; ECF 19-7.) Accordingly,

Petitioner’s incarceration for this criminal conviction would

run until February 22, 2012.




                                5
     On February 22, 2011, the Attorney General of the State of

New Jersey petitioned the Law Division to involuntarily civilly

commit Petitioner as a sexually violent predator under New

Jersey’s Sexually Violent Predator Act, N.J. Stat. Ann. § 30:4-

27.24 to -.38 (“SVPA”). (ECF 19-8.)

     On February 24, 2011, the Superior Court of New Jersey, Law

Division, Cumberland County, involuntarily civilly committed

Petitioner to the Special Treatment Unit (“STU”) in Avenel, New

Jersey. (ECF 19-9.) The Honorable Richard J. Geiger civilly

committed Petitioner pursuant to N.J. Stat. Ann. § 30:4-27.24,

et seq., which provides, in pertinent part:

          Certain individuals who commit sex offenses
          suffer from mental abnormalities or
          personality disorders which make them likely
          to engage in repeat acts of predatory sexual
          violence if not treated for their mental
          conditions ... [Therefore, there is a] need
          for commitment of those sexually violent
          predators who pose a danger to others should
          they be returned to society ... If the court
          finds that there is probable cause to
          believe that the person is a sexually
          violent predator in need of involuntary
          commitment, it shall issue an order setting
          a date for a final hearing and authorizing
          temporary commitment to a secure facility
          designated for the custody, care and
          treatment of sexually violent predators
          pending the final hearing.




                                6
N.J. Stat. Ann. § 30:4-27.25, § 30:4-27.28. Petitioner’s civil

commitment1 in 2011 to the STU followed expiration of

Petitioner’s criminal incarceration imposed in 2009.

     On June 14, 2011, Grohs filed a petition for post-

conviction relief (“PCR”) pertaining to his 2009 criminal guilty

plea and sentence. (ECF 19-10.) On August 25, 2011, Petitioner

was assigned PCR counsel to represent him. (ECF 19-11.) On

January 25, 2012, Petitioner’s PCR counsel filed his brief in

support of PCR, asserting that trial counsel rendered

ineffective assistance for not notifying Petitioner of the civil

commitment ramifications of his guilty plea. (ECF 19-12.)

     On July 26, 2013, following oral argument and supplemental

briefing, the trial court denied PCR in an oral decision. (ECF

19-18.) In her findings of fact, the Honorable Michele M. Fox,

J.S.C. noted that: Petitioner had circled “yes” next to the

Civil Commitment Provision; he testified under oath that he had

reviewed the plea form in its entirety and understood it; and




1 On August 22, 2014, Petitioner filed with this Court a petition
for habeas corpus relief under 28 U.S.C. § 2254 challenging the
Law Division’s order for his civil detention. Grohs v.
Administrator of the Special Treatment Unit, No. 14-5268. (No.
14-cv-5268, ECF 3 at 2.) On March 27, 2018, this Court denied
that habeas petition with prejudice and denied a certificate of
appealability. (No. 14-cv-5268, ECF 14 and ECF 15.) Petitioner
states that the judgment challenged in his instant habeas
Petition is the Camden County Law Division’s December 15, 2008
criminal judgment against him (No. 15-cv-8024, ECF 1 at 2; ECF
20-2 at 26), and not his ongoing order for civil commitments.
                                7
the prosecutor had made special note of civil commitment during

his plea hearing. (Id. at 15-16.) Finding that Petitioner had

failed to establish a prima facie case of ineffective assistance

of counsel (“IAC”) in accordance with Strickland v. Washington,

466 U.S. 668 (1984), Judge Fox determined that Petitioner was

not entitled to an evidentiary hearing as to his ineffective

assistance of counsel claim. (Id. at 17-18.)

     On November 26, 2013, Petitioner directly appealed the Law

Division’s July 26, 2013 Order. (ECF 19-20.) Petitioner’s April

21, 2014 appellate brief argued that the trial court had

established only that he understood the plea form generally and

not necessarily the civil commitment consequences of his plea.

(ECF 19-21 at 14-15.)

     On January 28, 2015, the Appellate Division of the Superior

Court of New Jersey (“Appellate Division”) affirmed the Superior

Court’s denial of Petitioner’s PCR application. (ECF 19-23.)

     On February 19, 2015, Petitioner sought certification of

the Appellate Division’s January 28, 2015 ruling. (ECF 19-24,

ECF 19-25, ECF 19-26.) On March 19, 2015, Petitioner withdrew

that petition for certification (ECF 19-28, ECF 19-29), and

instead filed an April 1, 2015 motion for reconsideration with

the Appellate Division. (ECF 19-30.)

     On May 6, 2015, the Appellate Division denied Petitioner’s

motion for reconsideration. (ECF 19-31.)

                                8
     On May 13, 2015, Petitioner again filed a petition for

certification with the New Jersey Supreme Court as to the

Appellate Division's January 28, 2015 decision. (ECF 19-32, ECF

19-33.) On October 9, 2015, the New Jersey Supreme Court denied

Petitioner’s petition for certification. (ECF 19-35.)

     On November 10, 2015, Petitioner filed the present § 2254

habeas Petition with this Court. (ECF 1.)

     By Order entered January 13, 2016, this Court construed the

sole claim of the Petition as raising “th[e] issue whether

Petitioner’s trial counsel rendered ineffective assistance of

counsel for failing to advise him adequately of the civil

commitment consequences of his plea” (referred to as

Petitioner’s “IAC Claim”). (ECF 7.)

     On April 13, 2016, Respondents filed a Notice of Change in

Petitioner’s Custody Status. The criminal incarceration

challenged by the sole count of Petitioner’s Petition ended on

or about February 22, 2011, when he was civilly committed to the

STU, as noted above. (ECF 17.) Respondents thereafter filed a

response to the Petition (ECF 19), and Petitioner filed his

reply. (ECF 20.)

     Having reviewed the submissions of the parties, the Court

now denies the Petition and denies a Certificate of

Appealability, for the reasons explained below.



                                9
III. STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act of 1996

permits a federal court to entertain a petition for writ of

habeas corpus on behalf of a person in state custody, pursuant

to the judgment of a state court, “only on the ground that he is

in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a).

     With respect to any claim adjudicated on the merits by a

state court, the writ shall not issue unless the adjudication of

the claim:

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). A state court decision is “contrary to”

Supreme Court precedent “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court]

cases,” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and

nevertheless arrives at a result different from [the Court's]

precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

“[A] state-court decision is an unreasonable application of

clearly established precedent if it correctly identifies the


                               10
governing legal rule but applies that rule unreasonably to the

facts of a particular prisoner's case.” White v. Woodall, 134 S.

Ct. 1697, 1706, reh'g denied, 134 S. Ct. 2835 (2014). Habeas

courts must presume that state court factual findings are

correct unless petitioners rebut the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).

IV. ANALYSIS

     A.   Habeas Jurisdiction

     In their Answer to the Petition, Respondents suggest that

the Petition fails 28 U.S.C. § 2254(a)’s habeas jurisdictional

requirement that Petitioner must have been “in custody” at the

time he filed the Petition. (ECF 19-1 at 18-19.) Petitioner

challenges Respondents’ contention, arguing that his civil

commitment satisfies § 2254(a)’s requirement. (ECF 20 at 5; ECF

20-2 at 42-48.) The record before this Court indicates that

Petitioner fails to meet the jurisdictional “in custody”

requirement.

          1. The Petition As A Challenge To Petitioner’s 2009
             Criminal Conviction

     The Petition herein indicates this is a challenge to the

criminal conviction for attempting to lure a child upon which

Petitioner was sentenced on February 20, 2009. (ECF 1 at ¶¶ 1-

5.) Petitioner’s Reply brief likewise claims that the Petition

challenges his February 2009 criminal conviction. (ECF 20-2 at


                                11
26 (“It is that underlying criminal conviction which Petitioner

is challenging in this action”).) His five-year incarceration

from that conviction expired on or about February 24, 2011, when

his imprisonment ended and his present civil commitment as a

sexually violent predator began.

     Petitioner was no longer incarcerated at South Woods State

Prison when he filed his § 2254 Petition on November 6, 2015,

but was instead civilly committed at the STU at Avenel.

     Accordingly, to the extent the Petition is challenging

Petitioner’s criminal conviction, he was not “in custody” for

purposes of § 2254(a) at the time the Petition was filed.

          2. The Petition As A Challenge To Petitioner’s 2011
             Civil Commitment

     While Petitioner’s filings make clear that he is

challenging his 2009 criminal conviction, for purposes of

completeness this Court also notes that Petitioner cannot

challenge his 2011 civil commitment in this proceeding, as: (1)

the Petition did not comply with 28 U.S.C. § 2244(b)(3)(A); and

(2) Petitioner’s civil commitment was a collateral, not direct,

consequence of his criminal conviction.

     Second or successive habeas application under 28 U.S.C. §

2244(b)(3)(A): Petitioner challenged his February 24, 2011 civil

commitment with his § 2254 petition before this Court in Grohs

v. Administrator of the Special Treatment Unit, No. 14-5268.


                               12
(No. 14-cv-5268, ECF 3 at 2.) See n.1, supra. On March 27, 2018,

this Court denied that habeas petition with prejudice and denied

a certificate of appealability. (No. 14-cv-5268, ECF 14 and ECF

15.)

       Petitioner has not sought authorization from the Third

Circuit Court of Appeals to file a second or successive habeas

application challenging his civil commitment. See 28 U.S.C. §

2244(b)(3)(A) (“Before a second or successive application

permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an

order authorizing the district court to consider the

application”).

       Accordingly, to the extent the Petition is challenging

Petitioner’s February 24, 2011 civil commitment to the STU, he

has not obtained the requisite § 2244(b)(3)(A) clearance from

the Third Circuit for a second or successive petition. While

there are some references to Petitioner’s ongoing civil

commitment, it is clear as a matter of law that he cannot

challenge that a second time.

       Petitioner’s civil commitment was a collateral consequence

of his criminal conviction: Here, the criminal conviction did

not impose a period of civil commitment, which was achieved

after a separate civil proceeding, in accordance with New

Jersey’s Sexually Violent Predator Act, supra. Courts have

                                 13
relied on the distinction between the direct consequences of a

criminal conviction and its collateral consequences for purposes

of the “in custody” requirement of habeas jurisdiction. See,

e.g., Stanbridge v. Scott, 791 F.3d 715, 719 (7th Cir. 2015) (a

limitation is a direct consequence of a conviction if it is

“imposed by the sentencing court as part of the authorized

punishment, and included in the court’s judgment,” whereas

collateral consequences of judgments are “not included in the

court’s judgment, no matter whether the consequence is imposed

on a person automatically upon conviction or serves as a

necessary predicate for a subsequent determination by a court or

administrative agency on grounds related to the conviction”);

Piasecki v. Court of Common Pleas of Bucks Cty., No. 2016 WL

11448939, at *3 (E.D. Pa. Apr. 21, 2016) (citing cases). In

Stanbridge, the petitioner was civilly confined pursuant to the

Illinois Sexually Violent Persons Commitment Act after he had

already served his full criminal sentence on his sexual abuse

conviction. See 791 F.3d at 716. In that case, similar to the

instant case, the petitioner challenged his criminal conviction,

not his civil confinement. See id. Ultimately, the Seventh

Circuit determined that petitioner was not “in custody” pursuant

to his sexual abuse conviction, but rather he was “in custody”

on his civil commitment. See id. at 720-21. The Seventh Circuit

held that Stanbridge’s “restraint is not a direct consequence of

                               14
his criminal conviction. Rather, his civil commitment is clearly

a collateral consequence of his criminal conviction, as it was

not part of the judgment in the criminal case. See id. at 721

(citations omitted).

     In this case, similar to Stanbridge, Petitioner’s civil

commitment to the STU is a collateral -- not direct --

consequence of his February 20, 2009 criminal conviction. The

commitment was not imposed by the sentencing court and was not

included in the court’s judgment. (ECF 19-6.) Given that a

habeas petitioner is not “in custody” pursuant to a particular

limitation “unless his physical liberty of movement is limited

in a non-negligible way and that limitation is a direct

consequence of the challenged conviction,” Stanbridge, 791 F.3d

at 719 (emphasis added), Petitioner was not, at the time he

filed the Petition, “in custody” with respect to a challenge to

his criminal conviction and judgment.

     Petitioner’s citation (ECF 20-2 at 26) to Bosner v. Dist.

Attorney of Monroe Cty., 659 F. App’x 126 (3d Cir. 2016) does

not alter this finding. In Bosner, the petitioner sought habeas

relief on his criminal conviction for unlawful contact with a

minor. See 659 F. App’x at 127. As a result of this conviction,

Bosner had to register as a sex offender. Id. His failure to

register led to a conviction and imprisonment, such that Bosner

was “in custody” because he failed to comply with a condition

                               15
arising from his initial criminal conviction. Ultimately, a

Third Circuit panel noted that sex offender registration

requirements do not constitute a “physical restraint” and do not

satisfy the “in custody” requirement of § 2254. The Third

Circuit affirmed the District Court in finding that Bosner was

not “in custody” on the expired sentence of imprisonment for

unlawful contact with a minor. See Bosner, 659 F. App’x at 129.

     Nevertheless, and also for purposes of completeness, even

if this Court were to find that Petitioner was “in custody” on

his criminal conviction, his federal habeas claim fails on the

merits for the reasons described infra.

     B.   Petitioner’s IAC Claim

     As noted above, Petitioner’s IAC Claim is the sole ground

asserted in his Petition.

     The PCR court rejected Petitioner’s IAC Claim. In rendering

the court’s decision, Judge Fox meticulously detailed the

testimony that Petitioner had given at his plea hearing

regarding his counsel’s assistance and his understanding of his

plea’s implications. Judge Fox noted the following:

          At the plea hearing Prosecutor Shah stated
          to the court in the presence of the
          defendant and the defendant’s attorney, Ms.
          Jackson, “the defendant also circled yes to
          the paragraph that explains civil commitment
          so I believe that’s everything, Judge.” Plea
          transcript at page 5.



                               16
The defendant was placed under oath and
Judge Solomon colloquied the defendant ...
Judge Solomon explained to the defendant
that if he accepted the defendant's plea and
the defendant was released from state prison
after three years the defendant would then
be on parole, supervision for life and would
be required to register as a sex offender
pursuant to Megan's Law. The defendant
responded that he understood. Plea
transcript at pages 8 to 9. The defendant
answered affirmatively when asked by Judge
Solomon if he had had an opportunity to ask
questions of Ms. Jackson, whether Ms.
Jackson had answered all of the defendant's
questions, whether the defendant had any
questions of Ms. Jackson, Prosecutor Shah,
or the court, and if the defendant was
satisfied with Ms. Jackson’s representation.
Plea transcript at pages 9 to 10.

The following exchange then occurred between
Judge Solomon and the defendant with respect
to the plea form and supplemental plea form:

Judge: So there's a plea form and then there
are four additional pages comprising
supplemental plea forms. Do you see all
those?

Defendant: Yes, Judge.

Judge: Did you have a chance to go over them
with your attorney?

Defendant: Yes, Judge.

Judge: Do you understand everything on those
forms?

Defendant: Yes, sir.

Judge: Did you provide Ms. Jackson the
information she used to answer the questions
on those forms?

Defendant: Yes, sir.

                       17
          Judge: Did you initial and sign, actually
          initial pages one, two and three of the plea
          form, sign page four of the plea form, and
          sign, I believe you signed each of the
          supplemental plea forms on the four pages?

          Ms. Jackson: Judge, I had him initial pages
          one through three on the supplemental.

          Judge: And sign page four. Did you initial
          and sign each of those pages to indicate
          that you understood everything on those
          pages?

          Defendant: Yes, Judge.

          Judge: Did you initial and sign each of
          those pages to indicate that all the answers
          given are true and correct?

          Defendant: Yes, Judge.

          Judge: If I were to ask you each and every
          question as it appears on the four page plea
          form and on the four page supplemental plea
          form, would your answers be the same answers
          that appear on the plea form and the
          supplemental plea form?

          Defendant: Yes, sir. Plea transcript at
          pages 15 to 16.

(ECF 19-18 at 5-6 (emphasis added).)

     With respect to Petitioner’s IAC Claim -- “that Ms. Jackson

failed to advise him of the consequence of civil commitment upon

completion of his sentence” (id. at 12) -- Judge Fox found that

Petitioner had not established either of the two requisite

prongs for IAC claims as set forth in Strickland v. Washington,

466 U.S. 668 (1984). (Id. at 15-17.)


                               18
     The Appellate Division affirmed the PCR trial court’s

decision “for the reasons stated in Judge Michele M. Fox’s

thorough oral decision of July 26, 2013.” (ECF 19-23 at 1.) The

Appellate Division then “add[ed] the following[:] [...] The

record clearly supports that defendant was made aware of the

potential civil commitment in accord with [State v.] Bellamy[,]

[178 N.J. 127, 136-40 (2003)].” (Id. at 4.)

     Petitioner’s IAC Claim in the Petition fails because the

state courts’ rulings were neither contrary to, nor an

unreasonable application of, United States Supreme Court

precedent.

     The Supreme Court set forth the standard by which courts

must evaluate IAC claims in Strickland v. Washington, 466 U.S.

668 (1984). First, the defendant must show that counsel’s

performance was deficient. This requirement involves

demonstrating that counsel made errors so serious that he was

not functioning as the “counsel” guaranteed by the Sixth

Amendment. Id. at 687. Second, the defendant must show that he

was prejudiced by the deficient performance. Id. This requires

showing that counsel’s errors deprived the defendant of a fair

trial. Id.

     As to Strickland’s first prong, counsel’s performance is

deficient if his or her representation falls “below an objective

standard of reasonableness” or outside of the “wide range of

                               19
professionally competent assistance.” Id. at 690. In examining

the question of deficiency, “[j]udicial scrutiny of counsel’s

performance must be highly deferential.” Id. at 689. In

addition, judges must consider the facts of the case at the time

of counsel’s conduct, and must make every effort to escape what

the Strickland court referred to as the “distorting effects of

hindsight.” Id.

     As to Strickland’s second prong, a defendant must show a

reasonable probability that, but for counsel’s errors, the

result of the proceeding would have been different. Id. at 694.

The petitioner bears the burden of showing that counsel’s

challenged action was not sound strategy. Kimmelman v. Morrison,

477 U.S. 365, 381 (1986).

     “With respect to the sequence of the two prongs, the

Strickland Court held that ‘a court need not determine whether

counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies ... If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should

be followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d. Cir.

2010) (quoting Strickland, 466 U.S. at 697)).

     When assessing an IAC claim in the federal habeas context,

“[t]he pivotal question is whether the state court’s application

                               20
of the Strickland standard was unreasonable,” which “is

different from asking whether defense counsel’s performance fell

below Strickland’s standard.” Grant v. Lockett, 709 F.3d 224,

232 (3d Cir. 2013) (quoting Harrington v. Richter, 562 U.S. 86,

101 (2011)). “A state court must be granted a deference and

latitude that are not in operation when the case involves

[direct] review under the Strickland standard itself.” Id.

Federal habeas review of ineffective assistance of counsel

claims is thus “doubly deferential.” Id. (quoting Cullen v.

Pinholster, 131 S. Ct. 1388, 1403 (2011)). Federal habeas courts

must “take a highly deferential look at counsel’s performance”

under Strickland, “through the deferential lens of § 2254(d).”

Id. (internal quotation marks and citations omitted).

Ineffective assistance of appellate counsel is judged by the

Strickland standard as well. Albrecht v. Horn, 485 F.3d 103, 137

(3d Cir. 2007) (quoting United States v. Mannino, 212 F.3d 835,

840 n.4 (3d Cir. 2000)).

     Here, the state court’s rulings on Petitioner’s IAC Claim

were neither contrary to, nor an unreasonable application of,

Strickland and its progeny.

     First, with respect to Strickland’s defective performance

prong, and as Judge Fox noted, “defendant cited no case holding

that defense counsel is required to advise the defendant of the

potential for civil commitment as a consequence to accepting a

                               21
plea to a non-predicate offense.” (ECF 19-18 at 15.) “However,

[even analyzing] ... the performance of [Petitioner’s] counsel

[under such] a [hypothetical] duty,” this case still does not

demonstrate IAC “under Strickland prong one,” as Judge Fox

ruled. (Id. at 16.) Petitioner “was advised of the potential for

civil commitment[.] [H]e understood it ... The defendant circled

‘yes’ on the supplemental plea form [indicating he understood

it] ... Even more compelling is that in [his] Petition for Post-

Conviction Relief[,] [Petitioner] wrote ‘the court duly advised

defendant that his guilty plea as to count one attempting to

lure or entice a child, created a reasonable probability that

defendant may be civilly committed upon his release from

prison.” (Id. at 15-16.) Indeed, Petitioner acknowledged to

Judge Solomon that he understood and accepted that risk, as

noted above.

     In this situation, Petitioner has not demonstrated that

counsel’s representation “fell below an objective standard of

reasonableness under prevailing professional norms taking into

account all of the circumstances.” United States v. Scott, 664

F. App’x 232, 241 (3d Cir. 2016). In fact, Petitioner’s very

specific contentions in his PCR brief and his own repeated

acknowledgments of his plea’s implications at the December 15,

2008 hearing fatally undercut any suggestions either that: (1)



                               22
he was not informed about the potential for civil commitment, or

(2) Ms. Jackson was somehow at fault for not informing him.

     Since failure to satisfy either Strickland prong defeats an

ineffective assistance of counsel claim, Petitioner’s failure to

demonstrate the deficient performance prong renders his IAC

Claim fatally defective -- even without demonstration of

deficiencies in his prejudice showing. See Strickland, 466 U.S.

at 697-98. Nevertheless, this Court will also discuss

Strickland’s prejudice prong, since the PCR trial court

considered that issue.

     As noted supra, Petitioner’s IAC Claim is “that Ms. Jackson

failed to advise him of the consequence of civil commitment upon

completion of his sentence.” (ECF 19-18 at 12.) Judge Fox noted

that Petitioner “had the choice between accepting a plea to

second degree attempting to lure or entice a child for which

[he] received five years [in] New Jersey state prison, 85

percent parole ineligible as part of the sentence, or proceeding

to trial on a 15 count indictment, 12 counts of which are

predicate offenses under the Sexually Violent Predators Act ...

Additionally, [he] would have had to consider the potential

effect and exposure of his own admissions and his prior criminal

record, provided they could have been used at trial.” (ECF 19-18

at 16-17.)



                               23
     Petitioner thus contends that counsel failed to advise him

of all the consequences of his plea2, and that if he had received

this information, he would not have entered a guilty plea. (ECF

20-2 at 10-11 and at 32-33 (“On December 13, 2008, Petitioner

engaged in a[n] out-of-court verbal discussion with his assigned

public defender ... Trial counsel conveyed information that it

was unlikely that the State would initiate civil commitment

proceedings against him because the section of the plea form

regarding civil commitment was only a ‘formality’”).)

     In this situation, Petitioner “must show that there is a

reasonable probability that, but for counsel’s [alleged] errors,

he would not have pleaded guilty and would have insisted on

going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). See

also Strickland, 466 U.S. at 694 (a “petitioner must demonstrate

that there is a reasonable probability, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome”).

     However, Petitioner has expressly acknowledged that

“because of health concerns, he had no desire to remain in the




2 Petitioner’s criticism rings hollow, in any event. Petitioner
expressly acknowledged both by his signature on the Supplemental
Form (ECF 19-4 at 8) and by his verbal testimony under oath that
he understood the civil commitment implications of his guilty
plea. (ECF 19-18 at 15-16.)
                               24
custody of CCCF for another two (2) years [awaiting trial].”

(ECF 1-2 at 5.) That acknowledgment is inconsistent with any

purported contention that he would have insisted on going to

trial but for counsel’s advice.3 Furthermore, it is reasonable to

think that Petitioner would not have wanted to proceed to trial,

considering the risk that his prior offense history could be

introduced against him. (ECF 19-7 at 2-4 (referring to “four

prior circuit court convictions in Florida” involving “similar

kinds of [sexual misconduct] offenses”; noting the “similarity




3 The Third Circuit has held that “a defendant must make more
than a bare allegation that but for counsel's error he would
have pleaded not guilty and gone to trial.” Rice v. Wynder, 346
F. App’x 890, 893 (3d Cir. 2009). This Court notes the following
observations from the record with respect to Petitioner’s
burden. First, Petitioner has not submitted to this Court an
affidavit from any third persons, such as trial counsel,
regarding the content of their December 13, 2008 meeting.
Second, the declaration that Petitioner himself executed and
filed with his traverse relates exclusively to the issue of
expiration of his criminal conviction. (ECF 20-1.) Finally,
Exhibit Two appended to his § 2254 Petition expressly purports
to be a five-page continuation of his answer to Petition
Question 12(a) regarding 2007 – 2009 procedural events. (ECF 1-2
at 5-8.) While the filed copy of Exhibit Two is missing page
five (ECF 1-2 at 8-9), its content regarding December 2008
appears complete in its chronological sequence of events. It
does not make any allegations regarding trial counsel’s plea
advice or Petitioner’s intent to proceed to trial. (ECF 1-2 at
7-8.) Even if Exhibit Two had alleged that Petitioner would have
gone to trial but for counsel’s alleged mis-advice, his
unsupported assertions would have been insufficient to sustain
his habeas claim. See Rice, 346 F. App’x at 893. In any event,
Exhibit Two in relation to Strickland prejudice is not
dispositive of Petitioner’s IAC Claim. Petitioner has not
demonstrated Strickland’s deficient performance prong, as
discussed supra.
                               25
and the recurrence of [Petitioner’s] prior [sexual] offenses”;

referring to “a pending charge out of Dover for [Petitioner’s]

failure to register [as a sex offender]”; and stating that

Petitioner has served “substantial periods of incarceration[,]

and despite that[,] he continues to engage in those kinds of

activities”).) Nowhere does Petitioner claim he is not guilty or

otherwise had viable defenses to the many charges he would have

faced at trial.

     Accordingly, the PCR court’s decision that Petitioner

failed to demonstrate prejudice is consistent with Strickland

and its progeny. Petitioner’s case is, in fact, analogous to the

facts in Brown v. Goodwin, No. 09-211, 2010 WL 1930574, at *1

(D.N.J. May 11, 2010), where petitioner “assert[ed] that his

trial counsel failed to inform him about the possibility of

civil commitment upon expiration of [his] prison term.” Id. at

*12. The Brown state courts examined materials similar to those

that exist in Petitioner’s case:

          (a) [T]he plea forms and supplemented plea
          forms executed by Petitioner (and these plea
          forms, indeed, duly notified Petitioner of
          the possibility of civil commitment);

          (b) Petitioner's trial judge’s questions to
          Petitioner verifying that Petitioner’s
          attorney had explained everything on the
          plea forms to Petitioner, and Petitioner’s
          affirmation of the same;

          (c) Petitioner’s acknowledgment that he was
          subject to confinement at Avenel, if a

                               26
          psychological examination revealed that his
          conduct was characterized by a pattern of
          repetitive and compulsive behavior; and

          (d) [T]he prosecutor’s statements made
          during the plea hearing reviewing the terms
          of the plea agreement and stating that
          Petitioner could be civilly committed upon
          expiration of his prison term.

Id. at *12. From these materials, the Brown state courts “made

factual finding that Petitioner was adequately informed of the

possibility of civil commitment at the conclusion of his penal

sentence.” Id.

     The Brown petitioner “offer[ed] th[e] [habeas] Court no

evidence whatsoever, and certainly no clear and convincing

evidence, suggesting that th[e] [state courts’] factual finding

was erroneous.” Id. The Brown petitioner's assertions, analogous

to those of Petitioner herein, were “limited to a bold

conclusion ‘that counsel was ineffective for failing to inform

[Petitioner,] before he pled guilty[,] that he faced a

probability of indefinite civil commitment.’” Id.

     “However, [the Brown] [p]etitioner's loss of excitement

about the deal he made, or his assertion that he was entering

his plea without ‘sufficient understanding of penal

consequences,’” did “not provide th[e] [Brown] Court with any

evidence that Petitioner was uninformed of the possibility of

civil commitment.” Id.



                               27
     Petitioner’s claim here suffers the same fatal

shortcomings. Petitioner having signed the plea form and

supplemental form, his having responded to the sentencing

court’s express questions about plea implications, and the

prosecutor having expressly referenced at the sentencing hearing

the possibility of commitment, Petitioner here, as in Brown,

cannot under these facts “show that there is a reasonable

probability that, but for counsel’s [alleged] error[] [in not

advising about commitment potential], he ... would have insisted

on going to trial.” Hill, 474 U.S. at 59. In short, Petitioner

knew about civil commitment possibility. See also Connolly v.

United States, No. 14-3574, 2017 WL 396540, at *3 (D.N.J. Jan.

30, 2017) (“Sixth Amendment claims fail even where a defendant

has been misled by counsel about the severity of a sentence

permitted by a plea agreement, so long as the defendant

acknowledges to the sentencing court that he understands the

implications of his plea”) (citing Fahfleder v. Varner, 32 F.

App’x 621, 622 (3d Cir. 2002) and United States v. Mustafa, 238

F.3d 485, 492 (3d Cir. 2001)).

     For all of these reasons, Petitioner has not shown that the

PCR trial court’s opinion regarding his IAC Claim (ECF 19-18 at

15-17), or the Appellate Division’s affirmance (ECF 19-23), were

contrary to, or an unreasonable application of, federal

precedent.

                                 28
V. Certificate of Appealability

      Pursuant to 28 U.S.C. § 2253(c), Petitioner may not appeal

from a final order in this habeas proceeding where Petitioner’s

detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional

right.” “A [habeas petitioner] satisfies this standard by

demonstrating that jurists of reason could disagree with the

district court's resolution of his constitutional claims or that

jurists could conclude that the issues presented here are

adequate to deserve encouragement to proceed further.” Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons expressed above, Petitioner has failed to

make a substantial showing that he was denied a constitutional

right. As jurists of reason could not disagree with this Court's

resolution of the petition, the Court shall deny Petitioner a

certificate of appealability.

VI.   CONCLUSION

      For the reasons stated above, the Petition is denied. A

certificate of appealability shall not issue.

      An accompanying Order will be entered.




March 27, 2019                         s/ Jerome B. Simandle
Date                                   JEROME B. SIMANDLE
                                       U.S. District Judge


                                  29
